  Case: 1:17-cv-02153 Document #: 152 Filed: 03/29/21 Page 1 of 19 PageID #:1480


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

ALARM DETECTION SYSTEMS, INC., an                )
Illinois corporation, ILLINOIS ALARM             )
SERVICE, INC., an Illinois corporation,          )
NITECH FIRE & SECURITY INDUSTRIES,               )
INC., an Illinois corporation, and SMG           )
SECURITY SYSTEMS, INC., an Illinois              )
corporation,                                     )
                                                 )
                      Plaintiffs,                )   No. 17 C 2153
                                                 )
               v.                                )   Judge Rebecca R. Pallmeyer
                                                 )
THE VILLAGE OF SCHAUMBURG, a                     )
Municipal corporation,                           )
Corporation,                                     )
                                                 )
                      Defendant.                 )

                            MEMORANDUM OPINION AND ORDER

       Plaintiffs are companies that provide fire alarm monitoring services to commercial and

multi-family buildings in the Village of Schaumburg. This lawsuit concerns a local ordinance

regarding fire alarm signal processing.     Initially, Plaintiffs alleged that Defendant Village of

Schaumburg—influenced by the local 911 dispatch center and one of Plaintiffs' competitors, Tyco

Integrated Security LLC—passed the ordinance to exclude Plaintiffs from the market for fire alarm

monitoring services and reap monopoly profits. Proceeding under 42 U.S.C. § 1983, Plaintiffs

asserted claims for violations of the Contracts Clause of Article I and the Equal Protection and

Due Process Clauses of the Fourteenth Amendment. They also asserted claims for violations of

the Sherman Act, 15 U.S.C. §§ 1, 2, the Clayton Act, 15 U.S.C. § 18, and Illinois tort laws. 1 In

August 2017, the court denied Plaintiffs' motion for a preliminary injunction against enforcement

of the ordinance. The court later denied Plaintiffs' motion for reconsideration. In the same order,

it, granted Defendants' Rule 12(b)(6) motion to dismiss the claims arising under federal law,



       1
              Plaintiffs originally named not only Schaumburg, but also Tyco and the local 911
dispatcher—Northwest Central Dispatch System ("NWCDS")—as Defendants. As explained
herein, Tyco and NWCDS have been dismissed from the case.
     Case: 1:17-cv-02153 Document #: 152 Filed: 03/29/21 Page 2 of 19 PageID #:1481


dismissed the state-law tort claims against Tyco, and relinquished jurisdiction over the state-law

tort claims against Schaumburg and NWCDS. The Court of Appeals for the Seventh reversed

the dismissal of the Contracts Clause claim against the Village of Schaumburg and remanded the

case for litigation of that claim. See Alarm Detection Sys., Inc. v. Vill. of Schaumburg, 930 F.3d

812, 829 (7th Cir. 2019). It affirmed the dismissal of the other claims under Rule 12(b)(6) and

thus declined to consider whether the court erred in denying Plaintiffs' request for a preliminary

injunction. See id.

         Now before the court is Schaumburg's Rule 12(b)(6) motion to dismiss Plaintiffs' Amended

Verified Complaint, in which Plaintiffs assert claims against Schaumburg for violations of the

Contracts Clause, tortious interference with contract, tortious interference with prospective

economic advantage, and restitution (unjust enrichment). As explained here, the court denies

Schaumburg's motion to dismiss all claims with one exception: Plaintiffs' claim for restitution is

dismissed without prejudice.

                                         BACKGROUND

         The court recounts the following facts from Plaintiffs' Amended Verified Complaint ("Am.

VC") [122].

A.       Plaintiffs' Business

         Plaintiffs are Alarm Detection Systems, Inc., Illinois Alarm Service, Inc., Nitech Fire &

Security Industries, Inc., and SMG Security Systems, Inc. (Am. VC ¶¶ 10-13.) Each is a licensed

private alarm contractor as defined in the Private Detective, Private Alarm, Private Security,

Fingerprint Vendor, and Locksmith Act of 2004, 225 ILCS 447/5-5 et seq. (Id.) Each is in the

business of installing, maintaining, testing, and monitoring fire alarm systems for commercial and

multi-family buildings in Schaumburg. (See id. ¶¶ 1, 2, 4.) Plaintiffs refer to commercial and multi-

family buildings as "Commercial Accounts." (Id. ¶ 2.)




                                                 2
     Case: 1:17-cv-02153 Document #: 152 Filed: 03/29/21 Page 3 of 19 PageID #:1482


         In August 2016, there were allegedly more than 1,100 Commercial Accounts in

Schaumburg. (Id. ¶ 41.) Plaintiffs had contracts with more than 250 of those accounts. (Id.)

According to Plaintiffs, they "generally us[e] long term contracts that automatically renew."

(Id. ¶ 4.) As parties to these long-term contracts, Plaintiffs allegedly enjoyed "near permanent

relationships" with many of their Commercial Accounts, "who rely on a continued level of service

to meet their needs." (Id. ¶ 27.) "Even when there is a change in ownership or management of

a building," Plaintiffs allege, they "typically retain" the customers' business. (Id. ¶ 28; see also

id. ¶ 27 (alleging that Plaintiffs often serve Commercial Accounts "for decades"); id. ¶ 29 (alleging

that some of Plaintiffs' relationships with Commercial Accounts date back to the 1980s).)

B.       The Exclusive Agreement, the Ordinance, and the Notice

         Schaumburg's fire code requires Commercial Accounts to use fire alarm systems that

comply with the National Fire and Signaling Code ("NFPA 72"), a nationwide safety standard.

(Id. ¶ 2.) Private alarm system companies, such as Plaintiffs, typically provide and maintain the

required systems for the Commercial Accounts they service. (See id. ¶¶ 4, 24.) Fire alarm

systems generally have three components: "smoke and heat detectors; an alarm panel in the

building that receives signals from those detectors; and a transmission device to send all signals

to a monitoring facility." (Id. ¶ 26.) "Under NFPA 72, signals from a fire alarm system" must "be

sent to a receiving point" (also called a "Supervising Station"). (Id. ¶ 3.)2 Private alarm system

companies often operate Supervising Stations. (Id.) When a privately-operated Supervising

Station receives an alarm signal, the private alarm company "contacts the appropriate 911 center

or fire department," which in turn dispatches firefighters. (Id.; see also id. ¶ 18.) A government-

operated local 911 center is another type of Supervising Station. (See, e.g., id. ¶ 4; Alarm

Detection Sys., 930 F.3d at 819 (explaining that NWCDS, which operates the local 911 center for

Schaumburg, is an "intergovernmental cooperation" (internal quotation marks omitted)).) NFPA



         2
             The court assumes that the term "monitoring facility" in Paragraph 26 of the
Amended Verified Complaint is another name for a receiving point/Supervising Station.

                                                 3
  Case: 1:17-cv-02153 Document #: 152 Filed: 03/29/21 Page 4 of 19 PageID #:1483


72 permits fire alarm systems to send signals directly to local 911 centers using approved wireless

transmission devices. (See, e.g., Am. VC ¶ 37.) Before Schaumburg enacted the ordinance at

issue in this lawsuit, some fire alarm systems transmitted signals directly to the local 911 center

(NWCDS), while others used the two-step method that transmitted signals through privately

operated Supervising Stations, which then contacted NWCDS upon receiving the signals. (See,

e.g., id. ¶ 31; July 25, 2016 Fire Chief Memorandum, Ex. K to Am. VC [122-1] at PageID #:1291-

93.) Plaintiffs use the two-step method in providing services to more than "150 jurisdictions in

Northern Illinois." (Am. VC ¶¶ 24-25.)

       In 2011, NWCDS and Tyco entered into a 10-year Exclusive Agreement under which Tyco

provided NWCDS with fire alarm signal-receiving equipment. (See NWCDS-Tyco Contract, Ex.

M to Am. VC [122-1] §§ 2, 3.1 (PageID #:1297-98).) 3 The Agreement gives Tyco "the exclusive

right to install, own, maintain and service all alarm signal receiving and processing equipment and

systems located at the NWCDS Operations Center and the covered agencies." (Id. § 3.1 (PageID

#:1298).) 4 The "exclusive right pertains only to [Tyco's] receiving and processing systems . . . ."

(Id. § 3.1 (PageID #:1298).) That is, the Agreement "does not provide any right to [Tyco] to require

NWCDS, Covered Agencies, or End-Users to utilize [Tyco] services or equipment in individual

premises to generate alarms that [Tyco's] receiving and processing systems receive and rout [sic]

to NWCDS . . . ." (Id.) Under the Agreement, Tyco pays a $23 monthly administrative fee to

NWCDS for each Commercial Account that connects to equipment at NWCDS via "Internet and

cellular telephone-radio connections." (See id. § 7.1 (PageID #:1302); Am. VC ¶ 75.) 5


       3
               At the time, Tyco was called ADT Security Services, Inc. (See id. at PageID
#:1296.)
       4
              "Covered agencies" are public agencies that operate police and/or fire
departments, including Schaumburg. (See id. at PageID #:1296-97, 1311.)
       5
               The court notes that Section 7.1 of the Agreement does not state that the
administrative fee is owed monthly. It provides for "an" administrative fee. (NWCDS-Tyco
Contract § 7.1.) But because both sides refer to the fee as a monthly fee, the court will assume
for present purposes that their characterization is correct. The court also notes that under the
Agreement, Tyco pays NWCDS a $28—rather than $23—administrative fee for Commercial
Accounts that use "hard-wired telephone or digital communicator connections." (Id.) Neither side
                                                4
  Case: 1:17-cv-02153 Document #: 152 Filed: 03/29/21 Page 5 of 19 PageID #:1484


        In August 2016, Schaumburg enacted the challenged ordinance (hereinafter, the

"Ordinance"). (See Am. VC ¶ 4.) The Ordinance requires all Commercial Accounts within the

Village of Schaumburg to wirelessly transmit fire alarm signals directly to NWCDS. (Id. ¶ 4; see

Ordinance No. 16-078, Ex. H to Am. VC [122-1] at PageID #:1270.) Under the Ordinance, "[a]ll

existing" fire alarm systems must begin complying "when any of the following occurs": (1) "an

existing contract with a monitoring agency (central station) ends"; (2) "the existing fire alarm

equipment is modified or replaced"; or (3) "[p]rior to August 31, 2019." (Ordinance No. 16-078 at

PageID #:1270.) The Ordinance carves out one exception. It provides that "[e]xtensions may be

granted . . . upon a determination by the Fire Chief that the public safety is not affected . . . ." (Id.)

No extension will be granted beyond 2021, however. (Id.)6

        Schaumburg allegedly "justified the Ordinance by claiming it was not receiving timely

notification regarding trouble and supervisory signals." (Am. VC ¶ 5 (explaining that trouble

signals indicate whether an alarm system is performing properly, whereas supervisory signals

indicate whether a system is in service).) But Schaumburg's "true motivation" for enacting the

Ordinance, Plaintiffs allege, was a credit it would receive against fees it owed to NWCDS for 911

monitoring services. (Id. ¶¶ 8, 38.) Both sides appear to assume that the Exclusive Agreement

between NWCDS and Tyco is the source of that credit. (See id. ¶ 75; Def.'s Mot. to Dismiss

("Def.'s Mot.") [127] at 3.) The court is uncertain of the basis for that assumption. The Exclusive

Agreement provides for a $23 per account administrative fee payable to NWCDS, but makes no

reference to a credit payable to Schaumburg. The only reference to a credit running in favor of

Schaumburg that the court has located appears in the July 25, 2016 memorandum from

Schaumburg's Fire Chief to Schaumburg's Village Manager. (See Fire Chief Memorandum at



mentions the $28 administrative fee, so the court disregards it. Nor has either party in this case
explained how the $23 per month fee is calculated, or identified the service[s] provided by
NWDCS in return for it, if any.
        6
              Schaumburg "readopted" the "same requirements" in an ordinance dated
January 23, 2018 ("Ordinance No. 18-011"). (Am. VC ¶ 37 n.2.) The parties do not differentiate
between the August 2016 and January 2018 ordinances, so the court discusses only the former.

                                                    5
  Case: 1:17-cv-02153 Document #: 152 Filed: 03/29/21 Page 6 of 19 PageID #:1485


PageID #:1290.) In that memorandum, the Fire Chief recommends adopting a direct-connect

ordinance along the lines of the one Schaumburg eventually enacted. (See id. at PageID #:1291.)

Discussing the benefits of such an ordinance, the Fire Chief states:

       The Village of Schaumburg would receive a portion of the subscriber fees that are
       paid. This amounts to $23/alarm/month. This revenue is applied as an off-set to
       service fees paid by the Village to NWCD for 911 services. A conservative
       estimate is approximately $300,000–$400,000 in revenue will be realized for the
       Village of Schaumburg.

(Id. at PageID #:1292; see also Am. VC ¶ 75 (alleging that when all Commercial Accounts are

complying with the Ordinance, Schaumburg will receive $300,000 to $400,000 per year in fee

reductions).)

       In a September 27, 2016 letter from the Fire Chief (the "Notice"), Schaumburg notified

Commercial Accounts of the adoption of the Ordinance, explaining the safety reasons for its

adoption and identifying the three events that trigger Commercial Accounts' compliance

obligations. (See Am. VC ¶ 40; Notice, Ex. J to Am. VC [122-1] at PageID #:1288-89.) The Notice

also states that Tyco "is the authorized installer of the radio equipment required for fire alarm

systems monitored by NWCDS."           (Notice at PageID #:1288.)      According to the Notice,

Commercial Accounts must pay $81 per month to rent Tyco's equipment and for the monitoring

service. (Id. at PageID #:1289.) For Commercial Accounts that "own their radio transmitter," the

Notice states, the fee for "alarm monitoring only" is $46. (Id.)

       Plaintiffs identify the "Challenged Conduct" in this lawsuit as "[t]he Ordinance as

implemented by the Notice." (Am. VC ¶ 6.) "By [the Notice] to all Commercial Accounts," Plaintiffs

allege, Schaumburg "required them to terminate their" contracts with Plaintiffs and contract

instead with Tyco for fire alarm monitoring services. (Id. ¶ 4; see also id. ¶ 6 ("[T]o comply with

the Notice," Plaintiffs' Commercial Accounts "needed to breach or terminate existing" contracts or

decline to renew expiring contracts); compare id. ¶ 9 (alleging that the "Challenged Conduct"—

i.e., the Ordinance as implemented by the Notice—violates the Contracts Clause and tortiously

interferes with Plaintiffs' contracts).) According to Plaintiffs, the Notice shows that Schaumburg

had "actual knowledge" of their existing contracts. (Id. ¶ 84; see also, e.g., id. ¶¶ 109, 115.) In
                                                 6
  Case: 1:17-cv-02153 Document #: 152 Filed: 03/29/21 Page 7 of 19 PageID #:1486


addition, the Notice allegedly shows that Schaumburg made "active efforts to force" Plaintiffs'

customers to breach their contracts or stop doing business with Plaintiffs. (Id. ¶¶ 109, 115.).

        Plaintiffs allege that many of their Commercial Accounts did in fact breach their contracts

in order "to comply with the Notice." (Id. ¶ 44.) Some accounts allegedly terminated their

contracts before they had expired. (Id. ¶ 45.) Others allegedly terminated their contracts "at the

end of their terms, even though they had historically automatically renewed such contracts." (Id.)

Illustrating the latter, Plaintiffs allege that in October 2016, Remington Place Apartments informed

Plaintiff ADS that it was not going to renew its existing contract for fire alarm monitoring services.

(Remington Ltr., Ex. L to Am. VC [122-1] at PageID #:1295.) Remington acknowledged that ADS

had "provided excellent service . . . over the years" and that the "termination stems solely from"

the Ordinance, "which has forced us into compliance." (Id.; see Am. VC ¶ 48 (quoting same).)

"As a direct result of" the Challenged Conduct, Plaintiffs allege, they have lost business with many

of their Commercial Accounts in Schaumburg and "will ultimately lose all of their business" there.

(Id. ¶ 46.)

        Plaintiffs allege that the Challenged Conduct is "not reasonably tailored to meet

[Schaumburg's] objectives, which could have easily been met through alternative means" that

would not have caused Commercial Accounts to terminate or decline to renew their contracts with

Plaintiffs. (Id. ¶ 7.) For example, Plaintiffs allege that to ensure "timely reporting of [fire alarm

system] outages," Schaumburg could have required alarm companies to report on the status of

their customers' fire alarm systems "any time Signals were activated." (Id. ¶ 54.) Plaintiffs also

note that the Exclusive Agreement between NWCDS and Tyco permitted "Covered Agencies to

receive Signals" from Commercial Accounts "at their own facilities and retransmit" them to

NWCDS. (Id. ¶ 57.) According to Plaintiffs, they could have "replicate[d] this retransmission

process in conformance with the Ordinance" if Schaumburg had permitted them to do so.

(Id. ¶ 58.) Further, Plaintiffs allege that the Challenged Conduct diminishes the safety and quality

of fire alarm monitoring services. (See, e.g., id. ¶ 98.)

        Plaintiffs seek a declaratory judgment that the Ordinance, as implemented by the Notice,
                                                  7
     Case: 1:17-cv-02153 Document #: 152 Filed: 03/29/21 Page 8 of 19 PageID #:1487


violates their rights under the Contracts Clause; tortiously interferes with their contracts; and

tortiously interferes with their prospective economic advantage. They also request an order that

permanently enjoins Schaumburg from enforcing the Ordinance and an order that restores

Plaintiffs' contracts with their Commercial Accounts. In connection with the Contracts Clause

claim, Plaintiffs also seek damages for lost profits and lost revenue. Finally, in connection with

their claim for restitution, Plaintiffs seek a declaratory judgment that Schaumburg's receipt of the

monthly credits from NWCDS causes them damage, and "[a]n award of damages in the amount

of the credits received to date as restitution." (Id. ¶ 125.)

                                            DISCUSSION

         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the sufficiency of

the complaint, not the merits of the case. See, e.g., Bonnstetter v. City of Chicago, 811 F.3d 969,

973 (7th Cir. 2016). A complaint must contain a "short and plain statement of the claim showing

that the pleader is entitled to relief." FED. R. CIV. P. 8(a)(2). To survive a motion to dismiss under

Rule 12(b)(6), a plaintiff must state a claim that is "plausible on its face." Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim has facial plausibility when "the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although "detailed

factual allegations" are not required, "labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do." Twombly, 550 U.S. at 555. In ruling on a Rule 12(b)(6)

motion, the court accepts all well-pleaded facts in a plaintiff's complaint as true and draws all

reasonable inferences in the plaintiff's favor. See, e.g., Bonnstetter, 811 F.3d at 973.

A.       Contracts Clause

         The Contracts Clause of the U.S. Constitution "restricts the power of States to disrupt

contractual arrangements." Sveen v. Melin, 138 S. Ct. 1815, 1821 (2018). It provides that "[n]o

State shall . . . pass any . . . Law impairing the Obligation of Contracts." U.S. CONST. art. I, § 10,

cl. 1. "[T]here is just one way to violate the Contracts Clause: legislative action." Alarm Detection

Sys., 930 F.3d at 824. A municipal ordinance is legislative action. See id. at 822 (citing St. Paul
                                                   8
  Case: 1:17-cv-02153 Document #: 152 Filed: 03/29/21 Page 9 of 19 PageID #:1488


Gaslight Co. v. City of St. Paul, 181 U.S. 142, 148 (1901)). The courts recognize that states and

municipalities must be permitted "to regulate for the public welfare, even if doing so impacts

private arrangements." Alarm Detection Sys., 930 F.3d at 822 (citing U.S. Tr. Co. of New York v.

New Jersey, 431 U.S. 1, 21 (1977)). Thus, to state a claim that a state law or municipal ordinance

violates the Contracts Clause, "a plaintiff must plausibly allege that: (1) the state law 'operated as

a substantial impairment of a contractual relationship'; and (2) the state law is not drawn in an

'appropriate' and 'reasonable' way that advances [a] 'significant and legitimate public purpose.'"

Alarm Detection Sys., 930 F.3d at 822 (internal quotation marks omitted) (quoting Sveen, 138

S. Ct. at 1821-22). 7

        Schaumburg argues that Plaintiffs have not sufficiently pleaded that the Ordinance impairs

their contractual relationships. The Ordinance, Schaumburg contends, "merely requires a direct

connect to NWCDS upon one of several triggering events, and even allows for extensions if

existing contracts exceed[] the August 31, 2019 cutoff date." (Def.'s Mot. at 5.) According to

Schaumburg, Plaintiffs acknowledge as much by alleging that "the Notice, not the Ordinance,

forms the basis for their Contract Clause claim." (Id. (citing Am. VC ¶ 6).) Schaumburg maintains

that "the Notice is not a municipal ordinance" or other legislative act, and that Plaintiffs therefore

have failed to allege that legislative action interfered with their contracts. (Def.'s Mot. at 5.)

Schaumburg urges the court to dismiss Plaintiffs' Contract Clause claim on this ground alone.

(See id. (arguing that the court need not consider whether Plaintiffs sufficiently allege that the

Ordinance is not appropriately tailored to achieve a legitimate public purpose).) In assessing this

argument, the court is mindful of context from earlier decisions in this case.

        In their original complaint, Plaintiffs alleged that the Ordinance and the Exclusive

Agreement together require Plaintiffs' Commercial Accounts to breach their contracts for fire alarm


        7
               Schaumburg cites Chicago Board of Realtors, Inc. v. City of Chicago, 819 F.2d
732, 736 (7th Cir. 1987), in which the Seventh Circuit articulated a "three-step inquiry" to
determine whether a law violates the Contracts Clause. More recently, the Supreme Court has
described the inquiry as having two steps. See Sveen, 138 S. Ct. at 1821-22. Substantively, the
two- and three-step tests do not differ.

                                                  9
 Case: 1:17-cv-02153 Document #: 152 Filed: 03/29/21 Page 10 of 19 PageID #:1489


monitoring services.    (See Compl. [1] ¶ 116.)       "As such," Plaintiffs alleged, Schaumburg's

"conduct substantially and permanently impairs Plaintiffs' existing contractual relationships" in

violation of the Contracts Clause. (Id.) In ruling on the motion to dismiss that complaint, this court

determined that Schaumburg "clearly did take legislative action" by passing the Ordinance. Alarm

Detection Sys., Inc. v. Vill. of Schaumburg, No. 17 C 2153, 2018 WL 4679559, at *7 (N.D. Ill.

Sept. 28, 2018). Schaumburg argued, as it does here, that "a simple reading of the Ordinance

itself demonstrates termination of any contract is not required." Id. (internal quotation marks

omitted). Plaintiffs "appear[ed] to accept that reading of the Ordinance," the court observed. Id.

Specifically, Plaintiffs maintained that the implementation of the Ordinance by the Notice is

"clearly coercive." Id. (internal quotation marks omitted). But the court stated that the Ordinance

itself "could conceivably impair Plaintiffs' already-existing contracts with customers" if the

customers "modify their equipment while still under the contract term, or if the Fire Chief

determines that an extension to an existing contract need not be granted to a customer beyond

August 31, 2019." Id. The court did not "definitively determine the substantial impairment issue"

because it dismissed the claim on a different ground; in the court's view, Plaintiffs' allegations did

not establish that any impairments to its contracts were "unreasonable in light of the public

purposes justifying the Ordinance." Id. at *8.

       On appeal, the Seventh Circuit stated that the court was correct to "accept[] that" the

Ordinance "could amount to a significant impairment on [Plaintiffs'] contractual rights." Alarm

Detection Sys., 930 F.3d at 823. Where this court had gone astray, the Court of Appeals

concluded, was on the question of whether the Ordinance is appropriately tailored to a legitimate

public purpose.    See id.   The Seventh Circuit explained that "[t]here is no presumption of

legislative validity under the Contracts Clause," and that it was "too early to tell" whether

"Schaumburg's proffered interests justify the Ordinance and the Notice[.]" Id. From the Seventh

Circuit's perspective, Plaintiffs plausibly alleged that Schaumburg could have achieved its safety

goals equally well by taking a different, narrower course. See id. Plaintiffs, therefore, "pleaded a



                                                 10
 Case: 1:17-cv-02153 Document #: 152 Filed: 03/29/21 Page 11 of 19 PageID #:1490


plausible Contracts Clause claim against Schaumburg." Id. 8

       As this history reflects, Schaumburg has already pressed the theory it advances here—

that if anything impaired a contractual relationship, it was the Notice. Both this court and the Court

of Appeals rejected that theory, albeit in dicta. The Amended Verified Complaint does differ

slightly from the original complaint by, at times, expressly pinning blame for contractual

impairments on the Notice. (See, e.g., Am. VC ¶ 4 ("[B]y [the Notice] to all Commercial Accounts,

[Schaumburg] required them to terminate their Customer Contracts to contract with Tyco . . . .");

id. ¶ 6 ("[T]o comply with the Notice," Plaintiffs' customers "needed to breach or terminate

existing" contracts or decline to renew expiring contracts).) Drawing all reasonable inferences in

Plaintiffs' favor, however, the Amended Verified Complaint can be understood as alleging that the

Notice explains the consequences that necessarily flow from the Ordinance—not that the Notice

itself is the change in law that impedes contractual relationships. Plaintiffs make this argument in

opposing Schaumburg's motion to dismiss, and it finds support in the pleadings. (See Pls.' Opp.

to Mot. to Dismiss ("Pls.' Opp.") [136] at 5 ("[T]he Notice interprets and implements the Ordinance

to the Commercial Accounts."); id. at 4-5 (arguing that the Notice demonstrates how Schaumburg

officially construes the Ordinance); Am. VC ¶ 6 (alleging that "[t]he Ordinance as implemented by

the Notice" is the conduct that violates the Contracts Clause); Am. VC ¶¶ 9, 81 (similar).)

       Understood this way, the Amended Verified Complaint adequately alleges that a

legislative action—the Ordinance—impairs Plaintiffs' contractual relationships. And it plausibly

alleges that the impairment could be substantial: the Ordinance conceivably requires customers

to breach their existing contracts with Plaintiffs if they modify their equipment during the contract

term or if the Fire Chief refuses to grant an extension past August 31, 2019. 9 Schaumburg does



       8
                The Seventh Circuit went on to conclude that Plaintiffs had not "demonstrated a
likelihood of success on the merits" of the claim as required to obtain a preliminary injunction. Id.
       9
               Plaintiffs still do not cite authority providing that an impediment to contract renewal
constitutes substantial impairment for purpose of the Contracts Clause, see Alarm Detection Sys.,
2018 WL 4679559 at *7 n.9, but the court has not rested its decision on that type of impairment.

                                                 11
 Case: 1:17-cv-02153 Document #: 152 Filed: 03/29/21 Page 12 of 19 PageID #:1491


not otherwise challenge the pleadings on the Contract Clause claim. Because Plaintiffs plausibly

allege that a legislative act substantially impairs their contractual rights, Schaumburg's motion to

dismiss the claim is denied.

B.     Tortious Interference

       Schaumburg also moves to dismiss Plaintiffs' claims for tortious interference with contract

and tortious interference with prospective economic advantage. To state a claim for tortious

interference with contract, a plaintiff must allege facts demonstrating "(1) the existence of a valid

and enforceable contract between the plaintiff and another; (2) the defendant's awareness of this

contractual relation; (3) the defendant's intentional and unjustified inducement of a breach of the

contract; (4) a subsequent breach by the other, caused by the defendant's wrongful conduct; and

(5) damages." HPI Health Care Servs., Inc. v. Mt. Vernon Hosp., Inc., 131 Ill. 2d 145, 154–55,

545 N.E.2d 672, 676, 137 Ill. Dec. 19, 23 (1989) (internal quotation marks omitted). "Inducement

to breach a contract involves acts aimed at parties other than a plaintiff and cause those parties

to breach a contract held by that plaintiff." Israel v. Nat'l Canada Corp., 276 Ill. App. 3d 454, 464,

658 N.E.2d 1184, 1193, 213 Ill. Dec. 163, 172 (1st Dist. 1995).

       To state a claim for tortious interference with prospective economic advantage, a plaintiff

must allege facts demonstrating "(1) a reasonable expectancy of entering into a valid business

relationship, (2) the defendant's knowledge of the expectancy, (3) an intentional and unjustified

interference by the defendant that induced or caused a breach or termination of the expectancy,

and (4) damage to the plaintiff resulting from the defendant's interference." Voyles v. Sandia

Mortg. Corp., 196 Ill. 2d 288, 300–01, 751 N.E.2d 1126, 1133, 256 Ill. Dec. 289, 296 (2001)

(internal quotation marks omitted). As with a claim for tortious interference with contract, a plaintiff

must allege that the defendant directed its interference toward a third party. See, e.g., Douglas

Theater Corp. v. Chicago Title & Tr. Co., 266 Ill. App. 3d 1037, 1047, 641 N.E.2d 584, 590, 204

Ill. Dec. 360, 366 (1st Dist. 1994).

        Schaumburg maintains that both kinds of tortious interference claims require allegations

that Plaintiffs have business relationships (or business expectancies) "with specific third parties."
                                                  12
 Case: 1:17-cv-02153 Document #: 152 Filed: 03/29/21 Page 13 of 19 PageID #:1492


(Def.'s Mot. at 6.) According to Schaumburg, Plaintiffs allege only that they "have an ongoing

business relationship with various individuals and businesses in the Village . . . ." (Id.) These

allegations are conclusory and fail as a matter of law, Schaumburg contends. (See id.) In

response, Plaintiffs highlight their allegations that they have contracts with Commercial Accounts

in Schaumburg. (Pls.' Opp. at 8 (citing Am. VC ¶ 4).) The Amended Verified Complaint defines

"Commercial Accounts" as commercial and multi-family buildings. (Am. VC ¶ 2.) In addition,

Plaintiffs point to their allegations that their contractual relationships with the Commercial

Accounts are often "near permanent," including because the contracts typically contain automatic

renewal provisions. (Pls.' Opp. at 8 (citing Am. VC ¶¶ 27, 45).)

       Disappointingly, Plaintiffs do not address the cases Schaumburg cites for the proposition

that they must identify "specific" third-party business relationships. But the court concludes

Schaumburg has overstated its case on this issue. The cases Schaumburg cites on this score

state only that the third parties must be "identifiable," not that the allegations must identify them

by name. Schuler v. Abbott Labs., 265 Ill. App. 3d 991, 994, 639 N.E.2d 144, 147, 203 Ill. Dec.

105, 108 (1st Dist. 1993); Suhadolnik v. City of Springfield, 184 Ill. App. 3d 155, 184, 540 N.E.2d

895, 912, 133 Ill. Dec. 29, 46 (4th Dist. 1989) (discussing commercial disparagement claim). In

a case that Schaumburg does not cite, an Illinois appellate court makes this very point. See

Downers Grove Volkswagen, Inc. v. Wigglesworth Imports, Inc., 190 Ill. App. 3d 524, 529, 546

N.E.2d 33, 37, 137 Ill. Dec. 409, 413 (2d Dist. 1989) ("Plaintiff must plead facts to show

interference of a business relationship with specific third parties or an identifiable prospective

class of third persons. . . . This does not mean, however, that plaintiff must allege the identity of

the third party or parties by name." (citations omitted)).      Here, Plaintiffs adequately allege

identifiable third parties with which they have contracts or business expectancies: commercial

and multi-family buildings in Schaumburg, some of which have been contracting with Plaintiffs for

the relevant services for decades.

       Regarding the claim for tortious interference with prospective economic advantage,

Schaumburg also contends that Plaintiffs "could have no reasonable business expectancy" in
                                                 13
 Case: 1:17-cv-02153 Document #: 152 Filed: 03/29/21 Page 14 of 19 PageID #:1493


continued business with their customers because Plaintiffs knew that other communities had

passed "direct connect ordinances" like the one challenged here. (Def.'s Mot. at 7.) Schaumburg

observes that the Notice mentions such ordinances in "numerous other area communities," and

that Plaintiffs have filed several lawsuits challenging similar ordinances. (See id.; Def.'s Reply in

Supp. of Mot. to Dismiss ("Def.'s Reply") [137] at 4.) Again, the court is not persuaded. Plaintiffs

allege that they had decades-long, "near permanent" relationships with many Commercial

Accounts in Schaumburg and that their contracts with those customers typically contained

automatic renewal provisions. (Pls.' Opp. at 8; see Am. VC ¶¶ 4, 27, 45.) In addition, Plaintiffs

allege that in more than 150 Northern Illinois jurisdictions, they provide fire alarm monitoring

services that do not use direct connections to local 911 centers. (See Pls.' Opp. at 9; Am.

VC ¶ 25.) These allegations sufficiently plead that Plaintiffs have a reasonable expectation of

doing continued business with their customers in Schaumburg.

       Regarding both forms of tortious interference claims, Schaumburg next argues that

Plaintiffs' allegations do not show that it knew about their existing customer contracts or business

expectancies. Schaumburg insists that it enacted the Ordinance to protect public safety, not to

interfere with Plaintiffs' customer relationships. And even if the Ordinance does impact Plaintiffs'

business, Schaumburg asserts, that is true of many municipal ordinances. (See Def.'s Mot. at 7

(noting that in Greyhound Lines, Inc. v. City of Chicago, 24 Ill. App. 3d 718, 732, 321 N.E.2d 293,

305 (1st Dist. 1974), the court upheld an ordinance that banned pay-for-use lavatories against a

challenge from lavatory coin lock suppliers).) These arguments miss the mark, though, because

as Plaintiffs observe, the Ordinance challenged here discusses customers' "existing contracts"

with "monitoring agenc[ies]"; states that Commercial Accounts must begin complying with the

Ordinance when those contracts end; and lists two other conditions that trigger compliance

obligations whether or not the contract terms have expired. (Pls.' Opp. at 8-9 (quoting Ordinance

No. 16-078 at PageID #:1270).) The Notice discusses these factors as well (see Pls.' Opp. at 9;

Notice at PageID #:1289), and Plaintiffs allege that the Notice shows Schaumburg's "actual

knowledge" of its customer contracts. (Am. VC ¶ 84; see also id. ¶¶ 109, 115.) Schaumburg's
                                                 14
 Case: 1:17-cv-02153 Document #: 152 Filed: 03/29/21 Page 15 of 19 PageID #:1494


purported purpose for enacting the Ordinance has little relevance to the question of whether it

knew about the existing contracts between Plaintiffs and Commercial Accounts. The allegations

just discussed plausibly suggest that Schaumburg indeed possessed that knowledge.

Furthermore, Plaintiffs' allegation that they served Commercial Accounts in Schaumburg for

decades plausibly suggests that Schaumburg knew about their expectations of doing future

business with those customers.

       Next, Schaumburg contends that Plaintiffs do not plausibly allege that it intended to

interfere with their contractual relationships. Schaumburg's arguments on this issue overlap with

the ones just discussed. Namely, Schaumburg contends that it enacted the Ordinance to protect

public safety, and that even if the Ordinance affects Plaintiffs' business, Schaumburg did not

intend for it to have this "secondary impact." (Def.'s Mot. at 7.) Schaumburg also argues that

sending the Notice to Customer Accounts cannot reasonably be interpreted as purposeful

interference directed at third parties. Plaintiffs counter that the compliance-triggering conditions

listed in the Ordinance and Notice plausibly show that Schaumburg intended to interfere with their

contracts and future business expectations. As noted above, the Ordinance expressly mentions

customers' existing contracts. It can also be read as requiring customers to breach the contracts

before they end or barring customers from renewing contracts once they expire. Adding to this,

Plaintiffs allege that Schaumburg had a financial motive for enacting the Ordinance: the potential

to receive $300,000 to $400,000 in credits from NWCDS. (See Pls.' Opp. at 9.) Even assuming

Schaumburg's primary purpose for enacting the Ordinance was safety-related, Plaintiffs plausibly

allege that Schaumburg also intended to upend customers' existing contractual relationships or

prevent their renewal.

       Last, Schaumburg maintains that Plaintiffs fail to adequately plead that it "caused a third

party not to enter into a business relationship with [Plaintiffs]." (Def.'s Mot. at 7; see also id.

(arguing that Plaintiffs plead only the "conclusion that [it] 'intentionally' interfered with their

expectancy").) Schaumburg cites OnTap Premium Quality Waters, Inc. v. Bank of Northern

Illinois, N.A., 262 Ill. App. 3d 254, 263-64, 634 N.E.2d 425, 432, 199 Ill. Dec. 586, 593 (2d Dist.
                                                15
 Case: 1:17-cv-02153 Document #: 152 Filed: 03/29/21 Page 16 of 19 PageID #:1495


1994), for the boilerplate principle that causation is an element of a tortious interference claim. It

provides no analysis of the case. In response, Plaintiffs point to their allegations that, as a result

of the Ordinance (which was directed at third parties), many customers terminated their contracts

early or declined to renew them when they expired, despite having automatically renewed such

contracts in the past. (Pls.' Opp. at 10-11 (citing Am. VC ¶¶ 44-48).) Plaintiffs also provide a

concrete example: Remington Place Apartments allegedly told Plaintiff ADS that it was not

renewing its contract "solely" because of the Ordinance, which "forced [it] into compliance." (Am.

VC ¶ 48 see Pls.' Opp. at 11 (citing same).) Taken as true, these allegations plausibly show that

the Ordinance caused Plaintiffs' customers to breach existing contracts or terminate business

relationships that Plaintiffs reasonably expected would continue.

       For the reasons explained here, the court denies Schaumburg's motion to dismiss

Plaintiffs' claims for tortious interference with contract and tortious interference with prospective

economic advantage.

C.     Restitution (Unjust Enrichment)

       In addition to their tortious interference claims, Plaintiffs assert a claim for restitution based

on alleged unjust enrichment to Schaumburg. "To state a cause of action based on a theory of

unjust enrichment, a plaintiff must allege that the defendant has unjustly retained a benefit to the

plaintiff's detriment, and that defendant's retention of the benefit violates the fundamental

principles of justice, equity, and good conscience." HPI Health Care Servs., 131 Ill. 2d at 160,

545 N.E.2d at 679, 137 Ill. Dec. at 26. "Unjust enrichment is not a separate cause of action under

Illinois law." Horist v. Sudler & Co., 941 F.3d 274, 281 (7th Cir. 2019); see also, e.g., Cleary v.

Philip Morris Inc., 656 F.3d 511, 517 (7th Cir. 2011) ("[I]f an unjust enrichment claim rests on the

same improper conduct alleged in another claim, then the unjust enrichment claim will be tied to

this related claim—and, of course, unjust enrichment will stand or fall with the related claim.");

Martis v. Grinnell Mut. Reinsurance Co., 388 Ill. App. 3d 1017, 1024, 905 N.E.2d 920, 928, 329

Ill. Dec. 82, 90 (3d Dist. 2009).

       Plaintiffs' unjust enrichment theory centers on the $23-per-account monthly credit that
                                                  16
  Case: 1:17-cv-02153 Document #: 152 Filed: 03/29/21 Page 17 of 19 PageID #:1496


Schaumburg receives against the fees it owes to NWCDS for 911 services. Plaintiffs allege that

Schaumburg receives the credit only because of illegal conduct—enacting the Ordinance—and

that the credit is therefore an ill-gotten gain. (See Am. VC ¶¶ 118-24.) Plaintiffs further allege

that Schaumburg retains the benefit to their detriment. (Id. ¶ 122.) Plaintiffs seek a declaratory

judgment that the credits to Schaumburg cause them damage, and "[a]n award of damages in the

amount of the credits [Schaumburg has] received to date as restitution." (Id. ¶ 125.)

         Schaumburg contends that the court must dismiss this claim because unjust enrichment

is not an independent cause of action and, according to Schaumburg, Plaintiffs have not

adequately pleaded any other illegal conduct. As discussed above, however, Plaintiffs' Contract

Clause and tortious interference claims survive this motion to dismiss, defeating Schaumburg's

initial argument for dismissal of the restitution claim.

         Schaumburg's second argument for dismissal is more complicated. Schaumburg

contends it is immune from liability for the restitution claim under the Illinois Tort Immunity Act.

Relevant here, the Act provides that a "local public entity is not liable for an injury caused by

adopting or failing to adopt an enactment . . . ."         745 ILCS 10/2-103.   An ordinance is an

"enactment". 745 ILCS 10/1-203. Thus, Schaumburg argues that it is immune from liability

flowing from its passage of the Ordinance. The Act also states that "a public employee serving

in a position involving the determination of policy or the exercise of discretion is not liable for an

injury resulting from his act or omission in determining policy when acting in the exercise of such

discretion even though abused." 745 ILCS 10/2-201. Schaumburg maintains that, to the extent

Plaintiffs challenge the Notice, the Fire Chief sent it while occupying the kind of position described

in Section 2-201. The Fire Chief is therefore immune, Schaumburg argues, and by extension, so

is Schaumburg. (See Def.'s Mot. at 8-9 (citing 745 ILCS 10/2-109 ("A local public entity is not

liable for an injury resulting from an act or omission of its employee where the employee is not

liable.")).)

         Significantly, the Act provides for immunity only against claims for damages. See 745

ILCS 10/2-101 ("Nothing in this Act affects the right to obtain relief other than damages against a
                                                  17
 Case: 1:17-cv-02153 Document #: 152 Filed: 03/29/21 Page 18 of 19 PageID #:1497


local public entity or public employee."). In Raintree Homes, Inc. v. Village of Long Grove, 209

Ill. 2d 248, 252, 807 N.E.2d 439, 442, 282 Ill. Dec. 815, 818 (2004), cited by Plaintiffs, the

defendant-village enacted an ordinance that required developers to pay "impact fees" in exchange

for each building permit the village issued to them. The plaintiff-developers sought a declaratory

judgment that the ordinance was unlawful and requested a "refund" of the impact fees they had

paid to the village. Id. at 253, 807 N.E.2d at 442, 282 Ill. Dec. at 818. The court held that the

Illinois Tort Immunity Act did not apply to the claim because the claim sought relief "other than

damages." Id. at 256, 807 N.E.2d at 444, 282 Ill. Dec. at 820 (quoting 745 ILCS 10/2-101). It

explained that the plaintiffs sought only the return of fees it had paid to the defendant under the

ordinance. See id. The plaintiffs did not, for example, request "compensation for the loss of

capital which they could have devoted to other investments . . . ." Id. at 257, 807 N.E.2d at 445,

282 Ill. Dec. at 821. So if they succeeded on the claim, their award would be "measured by the

[defendant's] unjust gain, rather than the plaintiffs' loss." Id. The claim, therefore, was "more

properly characterized as restitution" than damages. Id. at 258, 807 N.E.2d at 445, 282 Ill. Dec.

at 821.

          Citing Raintree, Plaintiffs argue that "the Act does not apply to claims for restitution" and

that Schaumburg therefore enjoys no immunity. (Pls.' Opp. at 8.) But Plaintiffs do not discuss

the reasoning in Raintree nor explain how it applies where, as here, Plaintiffs are requesting

money they did not pay to Schaumburg under the Ordinance.                   Indeed, Plaintiffs ignore

Schaumburg's argument that they are improperly seeking to recover credits owed to Schaumburg

under a contractual agreement to which Plaintiffs are not party. (See Def.'s Mot. at 8; Def.'s Reply

at 5.) Schaumburg, for its part, fails to address Raintree at all. It urges that Plaintiffs' restitution

claim is "nothing more than a claim for damages," but does not develop the point or cite supporting

authority. (Def.'s Reply at 5.) In short, the briefing from both sides concerning whether the Illinois

Tort Immunity Act shields Schaumburg from the restitution claim is inadequate.

          It is not the court's responsibility to do the parties' research or make arguments for them.

Because both sides rely on the court to do so, the court dismisses Plaintiffs' restitution claim but
                                                   18
 Case: 1:17-cv-02153 Document #: 152 Filed: 03/29/21 Page 19 of 19 PageID #:1498


does so without prejudice.

                                          CONCLUSION

       For the foregoing reasons, the court grants in part and denies in part Schaumburg's motion

to dismiss the Amended Verified Complaint [127]. Schaumburg's motion to dismiss the claims for

violation of the Contract Clause, tortious interference with contract, and tortious interference with

prospective economic advantage is denied. Plaintiffs' claim for restitution (unjust enrichment) is

dismissed without prejudice. Defendant Schaumburg is directed to file its answer to the Amended

Verified Complaint on or before April 22, 2021.



                                              ENTER:



Dated: March 29, 2021                         _________________________________________
                                              REBECCA R. PALLMEYER
                                              United States District Judge




                                                  19
